Case 1:17-cr-00243-SHS Document 601 Filed 03/04/21 Page 1 of 8

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

— _ — — — — —_ —_ _ —_ a —_ cone a a —_ x
UNITED STATES OF AMERICA
- Vv. - : SEALED SUPERSEDING
INFORMATION
RYAN HULT,
S10 17 Cr. 243 (SHS)
Defendant.
ee
COUNT ONE

(Conspiracy to Commit Wire Fraud)
The United States Attorney charges:

1. From at least in or about 2005 up to and including at
least in or about January 2019, in the Southern District of New
York and elsewhere, RYAN HULT, the defendant, and others known
and unknown, willfully and knowingly, did combine, conspire,
confederate, and agree together and with each other to commit
wire fraud, in violation of Title 18, United States Code,
Section 1343.

2. It was a part and object of the conspiracy that RYAN
HULT, the defendant, and others known and unknown, willfully and
knowingly, having devised and intending to devise a scheme and
artifice to defraud and for obtaining money and property by
means of false and fraudulent pretenses, representations, and
promises, would and did transmit and cause to be transmitted by
means of wire communication in interstate and foreign commerce,

writings, signs, signals, pictures, and sounds for the purpose

 
Case 1:17-cr-00243-SHS Document 601 Filed 03/04/21 Page 2 of 8

of executing such scheme and artifice, in violation of Title 18,
United States Code, Section 1343.
(Title 18, United States Code, Section 1349.)

COUNT TWO
(Aggravated Identity Theft)

The United States Attorney further charges:

3, From at least in or about 2005 up to and including at
least in or about January 2019, in the Southern District of New
York and elsewhere, RYAN HULT, the defendant, knowingly
transfered, possessed, and used, without lawful authority, a
means of identification of another person, during and in
relation to a felony violation enumerated in Title 18, United
States Code, Section 1028A(c), to wit, HULT used and transferred
names, bank routing and account numbers, and credit card numbers
of individual victims in furtherance of the wire fraud
conspiracy charged in Count One of this Superseding Information.

(Title 18, United States Code, Sections 1028A (a) (1),
1028A(b), and 2.)

COUNT THREE
(Conspiracy to Commit Money Laundering)

The United States Attorney further charges:

4. From at least in or about 2005 up to and including at
least in or about January 2019, in the Southern District of New
York and elsewhere, RYAN HULT, the defendant, and others known
and unknown, knowingly did combine, conspire, confederate, and

agree together and with each other to violate Title 18, United

 

 
Case 1:17-cr-00243-SHS Document 601 Filed 03/04/21 Page 3 of 8

States Code, Sections 1956 (a) (1) (B) (i) and 1957(a).

5. It was a part and an object of the conspiracy that
RYAN HULT, the defendant, and others known and unknown, in an
offense involving and affecting interstate and foreign commerce,
knowing that the property involved in certain financial
transactions, to wit, cash transactions and wire transfers,
represented the proceeds of some form of unlawful activity,
would and did conduct and attempt to conduct such financial
transactions which in fact involved the proceeds of specified
unlawful activity, to wit, wire fraud, knowing that the
transactions were designed in whole and in part to conceal and
disguise the nature, location, source, ownership and control of
the proceeds of specified unlawful activity, in violation of
Title 18, United States Code, Section 1956 (a) (1) (B) (1).

6. It was a further part and an object of the conspiracy
that RYAN HULT, the defendant, and others known and unknown,
within the United States, in an offense involving and affecting
interstate and foreign commerce, knowingly would and did engage
and attempt to engage in monetary transactions in criminally
derived property of a value greater than $10,006 that was
derived from specified unlawful activity, to wit, wire fraud, in
violation of Title 18, United States Code, Section 1957 (a).

(Title 18, United States Code, Section 1956 (h).)

 

 
Case 1:17-cr-00243-SHS Document 601 Filed 03/04/21 Page 4 of 8

COUNT FOUR
(Conspiracy to Bribe a Public Official)

The United States Attorney further charges:

7. From at least in or about March 2017 up to and
including at least in or about July 2017, in the Southern
District of New York and elsewhere, RYAN HULT, the defendant,
and others known and unknown, willfully and knowingly did
combine, conspire, confederate, and agree together and with each
other to commit an offense against the United States, to wit,
paying a bribe to a public official, in violation of Title 18,
United States Code, Section 201 (b) (1).

8. It was a part and an object of the conspiracy that
RYAN HULT, the defendant, and others known and unknown, would
and did, directly and indirectly, corruptly give, offer, and
promise a thing of value to a public official, with intent to
influence an official act and to induce such public official to
do and omit to do an act in violation of the lawful duty of such
official, to wit, HULT and others paid an individual
(“Individual-i”) whom HULT believed to be acting on behalf of a
federal law enforcement agent (the “Agent”) in order to induce
the Agent not to investigate and/or arrest HULT, in violation of

Title 18, United States Code, Sections 201(b) (1) (A) and

201 (b) (1) (C).

 

 
Case 1:17-cr-00243-SHS Document 601 Filed 03/04/21 Page 5 of 8

Overt Acts
3. In furtherance of the conspiracy and to effect the
illegal object thereof, the following overt acts, among others,
were committed in the Southern District of New York and
elsewhere:

a. A co-conspirator not named as a defendant
herein ("“CC-1") transported gold bars to RYAN HULT, the defendant,
for HULT to exchange for cash in order to pay the Agent.

b. HULT paid Individual-1 a sum of currency to
ensure the Agent did not arrest HULT or CC-l.

(Title 18, United States Code, Section 371.)

COUNT FIVE:
(False Statements)

The United States Attorney further charges:

10. In or about 2015, in the Southern District of New York
and elsewhere, RYAN HULT, the defendant, in a matter within the
jurisdiction of the executive branch of the Government of the
United States, knowingly and willfully made a materially false,
fictitious, and fraudulent statement and representation, to wit,
HULT made false statements in a financial disclosure document
submitted to the Federal Trade Commission (the “FTC”) in
connection with the FTC’s investigation into HULT and his

businesses.

(Title 18, United States Code, Sections 1001 and 2.)

 

 
Case 1:17-cr-00243-SHS Document 601 Filed 03/04/21 Page 6 of 8

FORFEITURE ALLEGATION

 

11. As a result of committing the offense alleged in
Count One of this Superseding Information, RYAN HULT, the
defendant, shall forfeit to the United States, pursuant to
Title 18, United States Code, Section 981(a) (1) (C) and Title 28,
United States Code, Section 2461({c), any and all property, real
and personal, that constitutes or is derived from proceeds
traceable to the commission of said offense, including but not
limited to a sum of money in United States currency representing
the amount of proceeds traceable to the commission of sald
offense.

12. As a result of committing the offense alleged in
Count Three of this Superseding Information, RYAN HULT, the
defendant, shall forfeit to the United States, pursuant to
Title 18, United States Code, Section 982(a)(1}, any and all
property, real and personal, involved in said offense, or any
property traceable to such properly, including but not limited
to a sum of money in United States currency representing the
amount of property involved in said offense.

SUBSTITUTE ASSET PROVISION

 

13. If any of the above-described forfeitable

property, as a result of any act or omission of the defendant:

 

 
Case 1:17-cr-00243-SHS Document 601 Filed 03/04/21 Page 7 of 8

a. cannot be located upon the exercise of due
diligence;
b. has been transferred or sold to, or

deposited with, a third person;

Cc. has been placed beyond the jurisdiction of
the Court;

d, has been substantially diminished in value;
or

e. has been commingled with other property

which cannot be subdivided without difficulty;

it ie the intent of the United States, pursuant to Title 21,
United States Code, Section 853(p}) and Title 28 United States
Code, Section 2461(c), to seek forfeiture of any other property
of the defendant up to the value of the above forfeitable
property.

(Title 18, United States Code, Sections 981 and 982;
Title 21, United States Code, Section 853; and
Title 28, United States Code, Section 2461.)

ve

GEOFFREY S. BERMAN 4, 4
United States Attorney

 

 
Case 1:17-cr-00243-SHS Document 601 Filed 03/04/21 Page 8 of 8

 

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

UNITED STATES OF AMERICA

- Vv, —

RYAN HULT,

Defendant.

 

SEALED SUPERSEDING INFORMATION
$10 17 Cr. 243 (SHS)

(18 U.S.C. §8§ 371, 1001, 1028A, 1349, 1956,
and 2)

 

 

GEOFFREY S. BERMAN
United States Attorney.

 

 
